Citation Nr: 1814306	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  13-12 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for residuals of malaria.


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active duty service from October 1965 to July 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision (notice sent December 2011) issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Board notes that a March 2010 rating decision denied service connection for residuals of malaria.  Within one year after the Veteran was notified of the March 2010 rating decision, he submitted new and material evidence to support his claim.  Therefore, the matter requires de novo review.  See 38 C.F.R. § 3.156(b).

In August 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  In July 2017 the Board remanded the matter for additional development.  The Veteran is not represented by a Veterans Service Organization or attorney at this time.


FINDING OF FACT

The Veteran does not have a current diagnosis of residuals of malaria.


CONCLUSION OF LAW

Service connection for malaria is not warranted.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).

Legal Criteria, Factual Background and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Certain chronic diseases (including malaria), may be presumed to be service connected if manifested to a compensable degree within a specified period of time post service (one year for malaria).  38 U.S.C. §§ 1112; 38 C.F.R. §§ 3.307, 3.309.

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The threshold matter that must be addressed here (as in any claim seeking service connection) is whether there is competent evidence that the Veteran actually has (or during the pendency of the claim has had) the disability for which service connection is sought.  In the absence of proof of current disability there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.

The Veteran contends he currently has a positive test for malaria.  Specifically, in an August 2009 statement he stated at the time of his departure from Vietnam (July 1967) he became sick; his symptoms were nausea, cold sweats, headache, and "feeling of vomiting[.]"  He had a physical examination when he arrived at the "Oakland Army Terminal" and at that time was told he had malaria.  He was released without any documentation of having been infected with malaria.  

A November 1966 service treatment record/laboratory report contains a test result that was positive for Entamoeba Histolytica, a parasitic infection.  A July 29, 1967 (date of Veteran's release from active duty service from Vietnam) service treatment record/laboratory report shows no malaria parasites were seen from results of a malaria smear.  

In April 2010 the Veteran's private physician, Dr. Shiba, performed a test to ascertain whether the Veteran had the malaria antibody.  The April 2010 laboratory findings show malaria antibody, IgG, results = 0.24.  In a May 2010 private treatment report, Dr. Shiba, noted that lab results on the IgG for malaria were positive.  In April 2013 the Veteran underwent an examination with his private physician, Dr. Sharma.  Dr. Sharma noted that the Veteran presented for a letter regarding malaria.  Following physical examination, the assessment was history of malaria, resolved April 2013; history of it 1966 at Vietnam War.  Dr. Sharma, noted further that the antibody test of 0.24 done in 2010 was within the normal range in 2010.  

At the August 2016 hearing, the Veteran stated that he conducted some research and found there are basically two areas in the world in the last decades that have active malaria, Southeast Asia (includes Vietnam) and the Congo (Africa).  He testified that he has never been to the Congo.

In July 2017 the Board remanded this matter to schedule the Veteran for an examination to ascertain whether it was at least as likely as not that the Veteran had or has malaria at all, as well as whether it is as likely as not that he had or has it as a result of service, as well as whether it is a likely as not that he has any current residuals of malaria.  Accordingly, on August 2017 the Veteran underwent a VA infectious diseases examination.  The examiner noted there was no diagnosis because there was no pathology to render a diagnosis.  The examiner opined that malaria was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale for the opinion was that there are no medical records showing any signs or symptoms from post malaria episodes after 1967; nor are there signs of progression since 1967.  The malaria smear done in 1967 showed no parasites; therefore there was less likely as not any active malaria infection and/or symptoms after the initial infection in 1966.  There is no relationship between Entamoeba Histolytica and malaria since Entamoeba Histolytica is related to the gastrointestinal tract, causing diarrhea and has absolutely no correlation to malaria.  The test result of the malaria antibody, IgG documented in 2010 is a test that shows prior malaria exposure.  It does not mean that the Veteran was currently infected with malaria or had symptoms from malaria.  Furthermore, the September 2017 malaria smear testing was negative.  The Board finds this opinion adequate (it reflects familiarity with the record, and the rationale cites to factual data and medical principles.

Service connection requires evidence of a current disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that § 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.

Here, there is no competent evidence that the Veteran carries a current diagnosis of malaria.  The only evidence of post-service malaria is the Veteran's lay argument.  However, the Board finds that the Veteran is not competent to diagnose malaria, in the absence of medical training or credentials.  In the absence of any evidence of malaria or any residuals thereof during the pendency of the claim or at any recent time prior to when the claim was filed, the Board must find that service connection for malaria is not warranted.  Accordingly, as the preponderance of the evidence is against the Veteran's claim, the "benefit of the doubt" rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for malaria is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


